DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 10-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Boucherie (PGPub 20110023249).
Boucherie teaches a method for forming a ferrule of a makeup brush comprising molding a ferrule with an inner end (28), an outer end (29), an interior (figure 1, 2), a ferrule body with a length (figure 1) extending between the inner and outer end around the interior.  There is a well (figure 1) disposed at the ferrule outer end, wherein the well comprises a well base (20) parallel to the ferrule outer end, wherein the well base comprises an inner side that faces toward the interior of the ferrule body and an outer side that faces away from the interior of the ferrule.  A plurality of bristles (30) are welded in the well of the ferrule and each of the bristles comprises a bristle outer tip, a bristle inner tip and a bristle length extending between the bristle outer and inner tips.  The welding step comprises disposing the bristle inner tips in contact with the outer side of the well base and exposing the inner side of the well base to welding (paragraph 0017, 0042).
With regards to claim 6, molding the ferrule comprises a releasable connecting means provided on the interior of the ferrule body on a ferrule inner end-side of the well base (paragraph 0009 and 0044 states snap, latch, clip, nail, screw or threading).
With regards to claim 7, the releasably connecting means comprises a snapping feature configured to mate with a corresponding snapping feature of a handle (10) of a makeup brush when the ferrule is joined thereto (paragraph 0009 states snapping connection).
With regards to claim 10, Boucherie teaches a method for forming a ferrule of a makeup brush comprising molding a ferrule with an inner end (28), an outer end (29), an interior (figure 1, 2), a ferrule body with a length (figure 1) extending between the inner and outer end around the interior.  There is a well (figure 1) disposed at the ferrule outer end, wherein the well comprises a well base (20) parallel to the ferrule outer end, wherein the well base comprises an inner side that faces toward the interior of the ferrule body and an outer side that faces away from the interior of the ferrule.  There is a releasable connecting means provided on the interior of the ferrule body on a ferrule inner end-side of the well base (paragraph 0009 and 0044 states snap, latch, clip, nail, screw or threading).  There are a plurality of bristles (30) integrated into the well of the ferrule.  
With regards to claim 11, the releasably connecting means comprises a snapping feature configured to mate with a corresponding snapping feature of a handle (10) of a makeup brush when the ferrule is joined thereto (paragraph 0009 states snapping connection).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucherie (‘249) in view of Punch (USPN 6014785).
Boucherie teaches all the essential elements of the claimed invention, including that the handle is formed by injection molding, however fails to teach that the ferrule is injection molded.  Punch teaches a brush with a ferrule that is injection molded (col. 4, lines 51-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boucherie so that the ferrule is injection molded as taught by Punch since injection molding is a common and well known manufacturing method.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucherie (‘249) in view of Dumler (EP 1566116).
Boucherie teaches all the essential elements of the claimed invention however fails to teach that the welding is an infrared, laser or ultrasonic welding.  Dumler teaches a welding means that could include laser, infrared or ultrasonic welding (claim 10 of Dumler).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boucherie so that laser, infrared or ultrasonic welding could all be used to secure the bristles to the well base since they are equivalent welding techniques know in the art.  
Claims 8-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucherie (‘249) in view of Erskine-Smith (JP2015503974).
Boucherie teaches all the essential elements of the claimed invention however fails to go into depth as to the snapping connection.  Erskine-Smith teaches a snapping connection between a head and a handle.  The head has indents while the handle has protrusions.  When connected together, the protrusions fit within the indents (claim 8 and 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the snapping connection of Erskine-Smith as the snapping connection of Boucherie since it would allow for a secure, yet releasable connection between the ferrule and the handle.  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the snapping connection so that the protrusions are on the ferrule and indents are on the handle (claim 9 and 13) since the reversal of parts is an obvious modification known to one of ordinary skill in the art.  Reversing the indent and protrusion would not alter the function of the device in any way and therefore is an obvious modification.


Response to Arguments
Applicant’s arguments, filed 10/6/22, with respect to the rejection(s) of claim(s) 1-6 under Howell and Wang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration due to the IDS filed, a new ground(s) of rejection is made in view of Boucherie.  Boucherie teaches welding the rear side of the bristles and therefore reads on the claim limitations.  The applicant added new claims 7-13 which lead to a new search since the limitation of a “releasable connection means” was not previously claimed.  
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/6/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/               Primary Examiner, Art Unit 3723